Title: William Dunn to Thomas Jefferson, 25 August 1809
From: Dunn, William
To: Jefferson, Thomas


          
            Dear Sir  Liberty Bedford County VA August 25th 1809
             Necesity dier necesity has campel’d me to the following lines it is probely that you may recollect the Signature to this letter I have writen Severel letters to you while you enjoyed the Highest Seat of Honor in America on the Same Subject but unfortunately for me I received no answer and the opportunity I then had of prospering in this World I am afraid are for ever gone but as the Poet says
            
              
                While the lamp holds out to burn
              
              
                The vilest Sinner may return
              
            
            So it may be with me if I could be so fortunate as to meet some kind Benefactor that would take compassion on me and assist me to some money indeed I am not yet discourage if I could find a friend by but on this op character Friend rest my futer destiny if you fail I no not to whome I Shall apply this he is a very gloomy time all Nature appears to be arrested in her course and every avanue of trade stoped up nothing now appears to remain to the unfortunate debtor but the utter destruction of all he posseses in this world yes Dear Sir even the Gloomy Jails presents it self to his view on the Ignominious oth of insolvency yes this the unfortunate Situation of hundreds at this day alas alas I am one of that unfortunate class
            Mr Jefferson you are able to extricate me and I hope to God willing too from this dilemma yes Sir the small Sum of five hundred dollers would settle all my debts and then s have some left to assist me to carry on my business this Sum with the assistance of God I hope to be able to refund in two or three years indeed Sir a part of the above mention Sum would greatly assist me
            I hope that you will take a simpathetic view view of my deplorable Situation and think with what ease and pleasure you can release me from my bonds and place me independant of every man in this world except your Honor to you Sir I I shall ever consider my self bound and Shall do it with pleasure to acknowledge you my Benefactor and deliverer as long as I live in this world oh how glad I would be could I H have the honor to call you my friend and deliverer  Mr Jefferson take a view of both of our Situations you Sir are basking in the Sun Shine of Fortune and roling in all the pleasures this World can afford and I in the lowest depth of humility Sighing under the yoke of Malignant Creditors and groaning under the oppession of poverty I hope that you will not expose me to the world Send me an answer if you please as soon as posible if you be So kind as to let me know when you are at your Bedford Seat and give me an opportunity to have an Interview with you. I have not the least doubt in my very mind but what can explain to you to your Satisfaction the  reasons why I petition to you for assistance I hope you will be So kind as to give me an opportunity of Seeing you
             f from your humble petitioner William Dunn
          
          
            Oh how I Shall long for a pleasing answer from you never did the travaler pant for a cooling Stream more
          
         